I would affirm all of the conditions set by the trial court. The offense occurred in the presence of one of the children, who heard the defendant threaten to kill her mother while beating her mother. There was some presentation of past incidents concerning the children. While that may not have risen to the level of evidence, it was sufficient in the eyes of the trial court to compel the judge to attempt to protect the children. The trial judge, absent any showing of abuse of discretion, is in the best position to do that. I would affirm. *Page 188